Kuhn, J.
Plaintiff recovered a judgment against the defendant in the justice’s court of $47.80. On an appeal to the circuit court, in a trial before a jury, it resulted in a verdict and judgment for the plaintiff in the sum of $48.50.
The case is here by writ of error, and it is claimed *608that the trial court should have granted the motion for a new trial which was made by the defendant, because the verdict was a compromise verdict, as it should have been either for the entire amount of $95.70, the claim of the plaintiff, or, for the defendant, no cause of action. The dispute arises out of the method used in scaling certain logs sold by plaintiff to defendant. Plaintiff claims that the logs were sold with butts on, and the defendant claims that the logs were to be butted to get above certain irons and nails which had been driven into the trees. In order to have a verdict set aside because of its being a compromise, it must be clear that the jury reached the verdict by "splitting differences.” Benedict v. Provision Co., 115 Mich. 527, 531 (73 N. W. 802). We are not satisfied from this record that such an inference is the necessary one, and agree with the trial judge, who, in denying the motion for a new trial, said that the verdict might be supported by the evidence given on the trial.
Defendant also claims that it was error for plaintiff’s attorney, in opening the case to the jury, to refer to the fact that the plaintiff had recovered a judgment in the justice’s court, and the defendant had appealed. The court, in referring to this in his charge, specifically instructed the jury that they must not be governed by what happened in the justice’s court and must decide the case upon the proof offered on the trial before them.
We are of the opinion that no prejudicial error was committed in the trial of the case, and the judgment is affirmed.
McAlvay, C. J., and Brooke, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.